UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-1396


In re:   SHAHEEN CABBAGESTALK,

                      Petitioner.



                 On Petition for Writ of Mandamus.
                    (No. 5:14-cv-03771-RMG-KDW)


Submitted:   July 23, 2015                 Decided:   July 27, 2015


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Shaheen Cabbagestalk, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Shaheen Cabbagestalk petitions for a writ of mandamus seeking

an order directing the Dillon County, South Carolina Clerk of Court

and retired South Carolina state administrative Judge J. Michael

Baxley to enter the ten-year plea agreement he alleges that he was

offered on his 2007 armed robbery offense.         We conclude that

Cabbagestalk is not entitled to mandamus relief.

     Mandamus relief is a drastic remedy and should be used only

in extraordinary circumstances.       Kerr v. U.S. Dist. Court, 426
U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509,

516-17 (4th Cir. 2003).    Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought.

In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988).

     Mandamus may not be used as a substitute for appeal.     In re

Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007). Further,

this court does not have jurisdiction to grant mandamus relief

against state officials, Gurley v. Superior Court of Mecklenburg

Cnty., 411 F.2d 586, 587 (4th Cir. 1969), and does not have

jurisdiction to review final state court orders, Dist. of Columbia

Court of Appeals v. Feldman, 460 U.S. 462, 482 (1983).

     The relief sought by Cabbagestalk is not available by way of

mandamus. Accordingly, although we grant leave to proceed in forma

pauperis, we deny the petition for writ of mandamus.    We dispense

                                  2
with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.



                                                         PETITION DENIED




                                     3